
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


RED ROBIN GOURMET BURGERS, INC.
SECOND AMENDED AND RESTATED 2007 PERFORMANCE INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


        THIS NONQUALIFIED STOCK OPTION AGREEMENT (this "Option Agreement") by
and between RED ROBIN GOURMET BURGERS, INC., a Delaware corporation (the
"Corporation"), and the grantee of the option ("Grantee") evidences the
nonqualified stock option (the "Option") granted by the Corporation to the
Grantee as to the number of shares of the Corporation's Common Stock(1), the
Award (Grant) Date, the Grant (Exercise) Price per share, the Expiration
(Expiry) Date(2) and the Vesting Schedule (collectively, the "Grant Terms"), all
of which are set forth and described in this Option Agreement.

        The Option is granted under the Red Robin Gourmet Burgers, Inc. Second
Amended and Restated 2007 Performance Incentive Plan (the "Plan") and is subject
to the Terms and Conditions of Nonqualified Stock Option (the "Terms") contained
in this Option Agreement and the Plan. The Option has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee. Capitalized terms are defined in
the Plan if not defined herein. The Grantee acknowledges receipt of a copy of
this Option Agreement, the Plan, and the Prospectus for the Plan.


TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION


1.     Vesting; Limits on Exercise; Incentive Stock Option Status.

        The Option may be exercised only to the extent the Option is vested and
exercisable. The Option shall vest and become exercisable as set forth on the
Vesting Schedule above.

•Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

•No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

•Nonqualified Stock Option.  The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of
Section 422 of the Code.

2.     Continuance of Employment/Service Required; No Employment/Service
Commitment.

        The Vesting Schedule set forth in this Option Agreement requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Option Agreement. Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 4 below or under the Plan.

        Nothing contained in this Option Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee's status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee's
other compensation.

   

--------------------------------------------------------------------------------

(1)Subject to adjustment under Section 7.1 of the Plan.

(2)Subject to early termination under Section 4 of this Option Agreement and
Section 7.4 of the Plan.

--------------------------------------------------------------------------------



3.     Method of Exercise of Option.

        The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

•a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

•payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Participant,
valued at their Fair Market Value on the exercise date, provided, however, that
any shares initially acquired upon exercise of a stock option or otherwise from
the Corporation must have been owned by the Participant for at least six
(6) months before the date of such exercise;

•any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

•satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

        The Administrator also may, but is not required to, authorize a non-cash
payment alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

4.     Early Termination/Acceleration of Option.

        4.1    Possible Acceleration of Option upon Change in Control.    As
provided in Section 7.3 of the Plan, if the Corporation undergoes a Change in
Control Event, any outstanding Option will become fully vested. However, if the
Grantee is designated on the Corporation's payroll records as a Tier 1 or Tier 2
executive or above (or comparable designation) or is an executive officer on the
date of the Change in Control Event, no Option will vest solely on account of
such Change in Control Event unless the Grantee's employment with the
Corporation is terminated without Cause (as defined below) within the two-year
period following such Change in Control Event.

        4.2    Termination of Option upon a Termination of Grantee's Employment
or Services.    Subject to earlier termination on the Expiration Date of the
Option, if the Grantee ceases to be employed by or ceases to provide services to
the Corporation or a Subsidiary, the following rules shall apply (the last day
that the Grantee is employed by or provides services to the Corporation or a
Subsidiary is referred to as the Grantee's "Severance Date"):

•other than as expressly provided below in this Section 4.2, (a) the Grantee
will have until the date that is 6 months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 6-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 6-month period;

•if the termination of the Grantee's employment or services is the result of the
Grantee's death or Total Disability (as defined below), then the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee's Severance Date to exercise the
Option, (b) the Option, to the extent not vested on the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 12-month period following the Severance Date and not exercised during
such period, shall terminate at the close of business on the last day of the
12-month period;

2

--------------------------------------------------------------------------------



•if the Grantee's employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

        For purposes of the Option, "Total Disability" means a "permanent and
total disability" (within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Administrator).

        For purposes of the Option, "Cause" means that the Grantee:

(1)has been negligent in the discharge of his or her duties to the Corporation
or any of its Subsidiaries, has refused to perform stated or assigned duties or
is incompetent in or (other than by reason of a disability or analogous
condition) incapable of performing those duties;

(2)has been dishonest or committed or engaged in an act of theft, embezzlement
or fraud, a breach of confidentiality, an unauthorized disclosure or use of
inside information, customer lists, trade secrets or other confidential
information; has breached a fiduciary duty, or willfully and materially violated
any other duty, law, rule, regulation or policy of the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has been convicted of a felony or misdemeanor (other than minor traffic
violations or similar offenses);

(3)has materially breached any of the provisions of any agreement with the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or

(4)has engaged in unfair competition with, or otherwise acted intentionally in a
manner injurious to the reputation, business or assets of, the Corporation, any
of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries; has improperly induced a vendor or customer to enter into, break
or terminate any contract with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or has induced a
principal for whom the Corporation, any of its Subsidiaries or any affiliate of
the Corporation or any of its Subsidiaries acts as agent to terminate such
agency relationship.

        In all events the Option is subject to earlier termination on the
Expiration Date of the Option. The Administrator shall be the sole judge of
whether the Grantee continues to render employment or services for purposes of
this Option Agreement.

5.     Non-Transferability.

        The Option and any other rights of the Grantee under this Option
Agreement or the Plan are nontransferable and exercisable only by the Grantee,
except as set forth in Section 5.7 of the Plan.

6.     Notices.

        Any notice to be given under the terms of this Option Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation's payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 6.

3

--------------------------------------------------------------------------------



7.     Plan.

        The Option and all rights of the Grantee under this Option Agreement are
subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement (including these Terms). The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Option Agreement.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

8.     Entire Agreement.

        The Terms and this Option Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Option Agreement may be amended pursuant to Section 8.6 of the
Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

9.     Governing Law.

        This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

10.   Effect of this Agreement.

        Subject to any early termination of the Option pursuant to Section 7.4
of the Plan or otherwise, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

11.   Section Headings.

        The section headings of this Option Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

    RED ROBIN GOURMET BURGERS, INC.
 
 
By:
 



--------------------------------------------------------------------------------

    Title:    
 
 
PARTICIPANT:
 
 



--------------------------------------------------------------------------------

[NAME]

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



RED ROBIN GOURMET BURGERS, INC. SECOND AMENDED AND RESTATED 2007 PERFORMANCE
INCENTIVE PLAN NONQUALIFIED STOCK OPTION AGREEMENT
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION
